Citation Nr: 0947337	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, TX


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
shin splints. 

2. Entitlement to a rating in excess of 10 percent for 
bilateral shin splints beginning January16, 2009. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from June 2003 to May 2004. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which, in pertinent part, granted service connection 
for bilateral shin splints with an initial noncompensable 
rating.  

In September 2007 the Board remanded the issues of service 
connection for bipolar disorder, right and left foot hallux 
valgus, and an initial compensable rating for bilateral shin 
splints.   Service connection for bipolar disorder and right 
and left hallux valugus was granted in a September 2009 
rating decision and those issues are no longer on appeal.  

The September 2009 rating decision also granted an increased 
rating of 10 percent disabling for bilateral shin splints 
effective January 16, 2009.  As the 10 percent evaluation 
does not constitute a full grant of all benefits possible, 
and as the Veteran has not withdrawn her claim, the issues 
concerning entitlement to an increased rating for bilateral 
shin splints remains pending.  See AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  The medical evidence prior to January 16, 2009 shows that 
the service connected bilateral shin splints were manifested 
by no more than slight disability in muscle group XII, no 
joint involvement or limitation of motion associated with 
shin splints, and no impairment of the tibia and fibula with 
malunion and slight knee or ankle disability. 

2. The medical evidence beginning January 16, 2009 shows that 
the service-connected bilateral shin splints were manifested 
by painful motion.  
 
3.  At no time during the appeal period has the medical 
evidence revealed more than slight disability in muscle group 
XII, no impairment of the tibia or fibula with malunion and 
slight knee or ankle disability, and no compensable 
limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 0 percent for 
bilateral shin splints prior to January 16, 2009 have not 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.20, 4.27, 4.31, 4.71a, 
Diagnostic Codes 5003, 5022, 38 C.F.R. § 4.73, Diagnostic 
Code 5312 (2009).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral shin splints beginning January 16, 2009 have 
not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.20, 4.27, 4.31, 4.71a, 
Diagnostic Codes 5003, 5022, 38 C.F.R. § 4.73, Diagnostic 
Code 5312 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The present case involves a "downstream" issue, as the 
initial claim for service connection for bilateral shin 
splints was granted in the May 2004 rating decision appealed, 
and the current appeal arises from her disagreement with the 
evaluation originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of her disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as 'staged' ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id. 

The RO granted service connection for bilateral shin splints 
in May 2004, assigning a 0 percent rating effective May 5, 
2004.  The Veteran appealed this action.  She asserts that 
her shin splints are so painful she is no longer able to run 
and prolonged walking causes pain. 

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  Here, the 
Veteran's bilateral shin splints are rated as analogous to an 
injury of muscle group XII under 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5312; periostitis under 38 C.F.R. § 4.71a, DC 5022, 
which is rated on the basis of limitation of motion of the 
affected part as degenerative arthritis; and disorders of the 
tibia and fibula under 38 C.F.R. § 4.71a DC 5262.

Muscle group XII affects dorsiflexion, extension of the toes, 
and stabilization of the arch and involves the anterior 
muscles of the leg.  38 C.F.R. § 4.73, DC 5312.  A slight 
disability of muscle group XII warrants a noncompensable 
evaluation.  A moderate disability warrants a 10 percent 
rating, and moderately severe disability warrants a 20 
percent rating.  Id.  In every instance where the schedule 
does not provide a 0 percent evaluation for a diagnostic 
code, a 0 percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

Diagnostic Code 5022 contemplates periostitis, which is rated 
on the basis of limitation of motion of the affected parts as 
degenerative arthritis, under Diagnostic Code 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When 
there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 
5003 provides a 20 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula.  Under that code, where there is impairment of the 
tibia and fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  See 38 C.F.R. § 4.114, Diagnostic Code 5262.

Service treatment records show that the Veteran had multiple 
complaints of shin splints in service.  

An April 2004 VA pre-discharge examination report diagnosed 
the Veteran with bilateral shin splints with residuals.  The 
Veteran reported her legs hurt when she walked or stood a lot 
but she used to be a runner and never had trouble with it.  
She reported discomfort with palpation to the shins.  As the 
April 2004 VA examination did not report the range of motion 
for bilateral lower extremity periostitis or whether the 
impairment of tibia or fibula were contemplated, the claim 
was remanded for an additional VA examination in the 
September 2007 Board decision. 

At a January 2009 VA examination report the Veteran 
complained of pain with stiffness and early fatigue in the 
bilateral lower extremities.  She reported her stamina had 
also diminished due to fatigue and pain. The Veteran also 
reported moderately severe daily flare ups preceded by 
prolonged standing and sitting.  She reported no 
incapacitating episodes.  The Veteran reported significant 
pain of a 7-8 out of 10 which was more frequent in the right 
anterior tibial border than the left.  The examiner noted 
there was no joint range of motion applicable for shin 
splints.  The Veteran presented with a guarded gait.  In 
response to a joint evaluation for the knees and ankles the 
Veteran reported right knee pain due to chronic bilateral 
hallux valgus.  She described no symptoms of inflammatory 
arthritis.  No edema or effusion or warmth was noted.  The 
Veteran had normal knee and ankle range of motion and was 
diagnosed with right knee patellofemoral pain syndrome, mild 
to moderate.  The Veteran was diagnosed with chronic 
bilateral hallux valgus and periostitis with right knee pain 
which affected her continued standing, sitting and driving.  
Joint motion direct assistance was not causing any increased 
fatigue or incoordination.  The Veteran did need rest breaks 
with flare-ups and repeated use however there were no 
functionally incapacitating episodes. 

Prior to the January 16, 2009 examination, the medical 
evidence shows no more than a slight disability in muscle 
group XII, no joint involvement or limitation of motion 
associated with the shin splints, and no impairment of the 
tibia and fibula with malunion and a slight knee or ankle 
disability.  Therefore, the criteria for a compensable rating 
is not met and a rating higher than 0 percent is not 
warranted under 38 C.F.R. § 4.73, DC 5312, 38 C.F.R. § 4.71a, 
DC 5022 or 38 C.F.R. § 4.71a, DC 5262 prior to January 16, 
2009. 

The January 16, 2009 VA examination report shows no more than 
a slight disability in muscle group XII and no impairment of 
the tibia and fibula with malunion and a slight knee or ankle 
disability.  Therefore, the criteria for a compensable rating 
is not met and a rating higher than 0 percent is not 
warranted under 38 C.F.R. § 4.73, DC 5312, or 38 C.F.R. 
§ 4.71a, DC 5262.  However some limitation of motion was 
confirmed by evidence of painful motion as noted in the 
January 2009 VA examination of bilateral shin splint pain 
warranting a 10 percent evaluation but as there is no x-ray 
evidence of degenerative arthritis of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, a higher 20 percent 
evaluation under DC 5003 is not warranted.  

Application of a higher disability evaluation based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on 
the medical evidence of record.  See DeLuca v. Brown, 8 Vet.  
App. 202 (1995).  The Veteran has complaints of pain to 
palpation but no additional limitation of function due to 
pain, fatigue, weakness, or lack of endurance on physical 
evaluation.  


The Veteran's shin splint disabilities are properly evaluated 
as 10 percent disabling.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered.  
However, the evidence does not support staged evaluations 
other than those already assigned in the present case.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evidence more closely approximates the criteria for a 0 
percent rating for bilateral shin splints prior to January 
16, 2009 and a 10 percent rating for bilateral shin splints 
beginning January 16, 2009.  The preponderance of the 
evidence is against the increased rating claims and there is 
no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 
At 57-58.


ORDER

Entitlement to an initial compensable rating for bilateral 
shin splints is denied. 

Entitlement to a rating in excess of 10 percent for bilateral 
shin splints beginning January16, 2009 is denied. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


